Citation Nr: 1018577	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchitis, to 
include as secondary to sinusitis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to 
sinusitis.

3.  Entitlement to service connection for asthma, to include 
as secondary to sinusitis.  

4.  Entitlement to service connection for sleep apnea, to 
include as secondary to sinusitis.

5.  Entitlement to service connection for a heart condition, 
to include as secondary to sinusitis.

6.  Entitlement to service connection for hypertension, to 
include as secondary to sinusitis.

7.  Entitlement to an increased rating for chronic sinusitis 
with nasal septum defect, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to October 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2007 the Veteran testified before the undersigned 
Veterans Law Judge.  A transcript of his hearing has been 
associated with the record.

The Board remanded the appeal for additional development in 
November 2007.  It has now been returned for appellate 
consideration.

The issues of entitlement to service connection for sleep 
apnea and an increased rating for chronic sinusitis with 
nasal septum defect are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bronchitis is related to service.

2.  COPD is related to service.

3.  Asthma was not manifest in service and is unrelated to 
service; asthma is unrelated to the service-connected 
sinusitis.

4.  A heart condition was not manifest in service or within 
one year of discharge from service, and is unrelated to 
service; a heart condition is unrelated to the service-
connected sinusitis.

5.  Hypertension was not manifest in service or within one 
year of discharge from service, and is unrelated to service; 
hypertension is unrelated to the service-connected sinusitis.


CONCLUSIONS OF LAW

1.  Chronic bronchitis was incurred in service.  38 U.S.C.A. 
§§  1110, 1131, (West 2002); 38 C.F.R. § 3.303 (2009).

2.  COPD was incurred in service.  38 U.S.C.A. §§  1110, 
1131, (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Asthma was not incurred in or aggravated by service; 
asthma is not proximately due to or the result of service-
connected disease or injury.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. §§ 3.310, 3.303 (2009).

4.  A heart condition was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein; a heart condition is not proximately due to or the 
result of service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

5.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein; hypertension is not proximately due to or the result 
of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in July 2002 discussed the evidence necessary 
to support the Veteran's claims.  The Veteran was invited to 
submit or identify evidence.  He was told that VA would make 
reasonable efforts to assist him in obtaining relevant 
evidence.

Letters in September 2003 and January 2005 provided similar 
information.  They  also listed the evidence of record and 
told the Veteran how VA would assist him.  

In December 2007 the Veteran was provided with the status of 
his claim.  He was again invited to submit or identify 
relevant evidence.  He was advised of the manner in which VA 
determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Therefore, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, a VA examinations have 
been conducted, and the Board finds that the examinations 
were adequate in that they were performed by neutral, skilled 
providers who accurately recited the Veteran's history and 
discussed the rationale underlying their opinions.  The 
Veteran has not otherwise identified any additional evidence 
or information which could be obtained to substantiate the 
claims.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for cardiovascular renal disease, to 
include hypertension, may be granted if manifest to a 
compensable degree within one year of active service. 38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2009).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability. 38 C.F.R. § 3.310 (2009).  This 
includes disability made chronically worse by service- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).   
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claims were filed 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

		Asthma, Bronchitis, and COPD

Service treatment records disclose that the Veteran was 
treated for various upper respiratory infections during the 
course of his service.  He was hospitalized in July 1965 for 
left maxillary sinusitis and viral pneumonia.  Bronchitis was 
diagnosed in September 1965.  It was again assessed in July 
1966 and August 1967.

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to asthma.  On VA 
examination in February 1969, there was no finding of asthma.

Private treatment records reflect that an upper respiratory 
infection was diagnosed in April 1995.  Bronchitis was 
assessed in May 1996 and April 1997.  Upper respiratory 
infection was again noted in August 1998.

A June 2000 VA treatment record reflects an impression of 
stable asthma.  

VA treatment records note an upper respiratory infection with 
bronchitis in January 2001.

On VA examination in December 2002, the Veteran complained of 
bronchial congestion and coughing.  He related that he took 
antibiotics three to four times per year, either for 
bronchial congestion or sinusitis.  The examiner concluded 
that the Veteran's chronic sinusitis led to exacerbation of 
bronchial congestion and pulmonary problems.

A January 2004 letter from L.W., M.D., P.A. indicates the 
Veteran's report of breathing trouble since an episode of 
pneumonia in service.  Dr. S. noted that the Veteran was 
essentially a non-smoker, having only smoked a rare cigar and 
stopping that practice completely in the 1960s.  He indicated 
that a chest X-ray revealed some fibrotic stranding 
consistent with adelectatic streaks or scarring.  The 
impression was asthma, chronic bronchitis, and COPD.

Records from D.B.G., M.D. include an April 2004 report that 
indicates the Veteran's report of a 39 year history of 
breathing problems.  Dr. G. noted the Veteran's reported 
history of pneumonia, recurrent sinusitis, and bronchitis.  
Pulmonary function studies revealed abnormality consistent 
with a moderate restrictive lung disease.  There was no 
obstructive component noted.  The overall impression was 
asthma.

A September 2004 statement by J.A., M.D. indicates his belief 
that the Veteran's recurrent sinus infections were implicated 
in the pathogenesis of the recurrent pulmonary infections and 
difficult to control asthma symptoms.  He noted that the 
medical literature supported the conclusion that recurrent 
sinus infections led to difficult to control asthma and that 
it was possible that it might also lead to recurrent 
pneumonias.

An October 2004 discharge summary from Homestead Hospital 
indicates that the Veteran was treated for pneumonia, which 
improved over the course of two days in the hospital.  The 
pertinent discharge diagnoses were left lower lobe pneumonia, 
chronic bronchitis, and allergic rhinitis.

A January 2005 VA treatment record includes a statement by 
the provider that the Veteran's multiple sinus infections 
were the pathogenesis of recurrent pulmonary infections.

The Veteran was hospitalized in February 2005 for a COPD 
exacerbation and multilobar pneumonia.  

A January 2006 disability determination from the Social 
Security Administration indicates that the Veteran was in 
receipt of disability benefits for a primary diagnosis of 
COPD and secondary diagnosis of asthma.

At his June 2007 hearing, the Veteran testified that he 
received a diagnosis of COPD from a provider at VA in the 
late 1990s.
		
A July 2007 statement by a provider at National Jewish 
Medical and Research Center indicates that the Veteran was 
first diagnosed with asthma in 1997 when he presented with 
typical wheezing and shortness of breath.  He noted that the 
Veteran had been found to have nasal polyps but that no 
surgery had been undertaken.  The Veteran reported a history 
of hypertension since 1997.  He also noted that a head CT 
scan from June 2007 revealed complete ossification of the 
right maxillary antrum and minimal mucosal thickening of the 
left maxilla.  The assessment included asthma, and the 
provider indicated that he was not very suspicious of COPD as 
the Veteran had fairly minimal tobacco smoke exposure.  He 
agreed that the Veteran's sinusitis was the most likely a 
cause of asthma exacerbations.  The provider noted that the 
Veteran had obstructive sleep apnea.  Following pulmonary 
function testing, the provider concluded that asthma was the 
most likely explanation for the Veteran's syndrome.

On VA examination in September 2009, the examiner note that 
the Veteran had been diagnosed with chronic bronchitis, 
asthma, and COPD by both VA and private providers.  She noted 
that the Veteran underwent injections by an allergist.  She 
indicated that he was occasionally prescribed steroids for 
his respiratory symptoms.  X-rays revealed lung fields clear 
of acute infiltrates.  The lung bases showed reelect 
atelectasis.  There were no signs of pleural abnormality.  
Pulmonary function tests revealed mild airflow limitation and 
moderate ventilatory defect.  The diagnoses were COPD/chronic 
bronchitis and asthma.  The examiner opined that asthma was 
not etiologically related to, caused by, or worsened beyond 
normal progression by viral pneumonia, bronchitis or 
sinusitis.  She noted that review of the service treatment 
records did not show that the Veteran had symptoms of asthma 
during service.  She noted that he had repeated bouts of 
bronchitis following viral pneumonia in 1965, but no 
description of clinical symptoms of asthma.  She pointed out 
that VA examination in 1969 did not contain any history of 
asthma, and that the first reference to asthma was in 2001.  
She indicated that sinusitis did not cause asthma and that it 
did not aggravate asthma beyond its normal progression, 
noting that the records indicated that asthma had not 
worsened.

Regarding COPD and chronic bronchitis, the examiner concluded 
that they were at least as likely as not caused by or the 
result of the Veteran's in-service bronchitis.  She noted 
that he was treated for acute bronchitis in service, and that 
the many bouts of bronchitis most likely contributed to his 
current diagnosis of chronic bronchitis and COPD.

Upon review of the record pertaining to this claim, the Board 
has determined that service connection for asthma is not 
warranted on a direct basis.  In this regard, the Board notes 
that while the Veteran's service treatment records are 
completely negative for any diagnosis, complaint, or abnormal 
finding pertaining to asthma.  The record indicates that 
asthma was diagnosed in 1997, nearly three decades following 
the Veteran's discharge from service.  

The Board acknowledges that the Veteran has asserted that he 
has had breathing problems since service and was treated for 
such in the years thereafter.  However, there is a remarkable 
lack of credible evidence of pathology of asthma or treatment 
therefor in proximity to service or within years of 
separation.  Certainly, the Veteran is competent to describe 
symptoms; however, in a case such as this, where the Veteran 
has a long history of various respiratory and pulmonary 
disabilities, the Board finds the Veteran's reports as to his 
symptoms to be of very limited probative value.  Under such 
circumstances, the Board finds the most probative evidence 
consists of treatment records reflecting the absence of a 
diagnosis of asthma for 30 years after service discharge.  
Absent reliable evidence relating this disability to service, 
the claim of entitlement to service connection on a direct 
basis must be denied.  The preponderance of the evidence is 
against the Veteran's claim and the doctrine of reasonable 
doubt is not applicable in the instant appeal.

For purposes of establishing secondary service connection for 
asthma, there is post-service medical evidence of sinusitis 
for which the Veteran is in receipt of service connection.  
Additionally, the September 2004 statement by Dr. A. proposes 
that the Veteran's recurrent sinus infections led to 
difficult to control asthma.  However, review of the record 
leads the Board to  conclude that service connection for 
asthma is also not warranted on a secondary basis.  The 
September 2009 VA examiner concluded that asthma was neither 
caused nor aggravated by the Veteran's sinusitis.  She 
provided a reasoned opinion, based on complete review of the 
record, interview, and examination.  Specifically, she stated 
that while the Veteran had repeated bouts of bronchitis 
following viral pneumonia, there was no description of the 
clinical symptoms of asthma.  She pointed out that the 1969 
VA examination did not contain any history of asthma.  She 
also concluded that sinusitis did not cause or aggravate 
asthma beyond its normal progression, noting that the asthma 
had not been shown to have worsened.  

In assigning high probative value to the VA examiner's 
opinion, the Board notes that the examiner had the claims 
file for review, specifically discussed evidence contained in 
the claims file, obtained a history from the Veteran, and 
conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the Veteran's 
past medical history or that they misstated any relevant 
fact.  The Board thus finds the VA examiner's opinion to be 
of greater probative value than the Veteran's assertions.  It 
also finds that the VA examiner's opinion is more probative 
of the etiology of asthma than the statement by Dr. A.  While 
Dr. A.'s statement suggests that the Veteran's sinusitis is 
an aggravating factor for his asthma, he provides no opinion 
regarding whether this aggravation is acute or beyond the 
normal progression of the disease.  As such, this statement 
carries less probative weight than the September 2009 VA 
examination report.  

The Board has considered the Veteran's statements and 
acknowledges that he is competent to diagnose and report on 
simple conditions.  It finds, however, that the Veteran is 
not competent to state whether any alleged complaints in 
service or in the years thereafter were in fact diagnosable 
as asthma, or whether his current asthma was caused or 
aggravated by his service-connected sinusitis.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

In reaching this conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the instant appeal.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

The Board has determined, however, that service connection 
for chronic bronchitis and COPD is warranted.  In that 
regard, the Board notes that the September 2009 determined, 
following review of the record, interview of the Veteran, and 
physical examination, that bronchitis and COPD were more 
likely than not caused by or the result of the Veteran's in-
service bronchitis.  She further stated that the many bouts 
of bronchitis in service most likely contributed to his 
current diagnoses of chronic bronchitis and COPD.  
Accordingly, service connection is warranted for bronchitis 
and COPD.

		Heart Condition and Hypertension

As an initial matter, the Board notes that in the VA's 
Schedule for Rating Disabilities, Diagnostic Code 7101 
defines hypertension as diastolic blood pressure 
predominantly 90 mm. or greater and isolated systolic 
hypertension as systolic blood pressure as predominantly 160 
mm. or greater with diastolic blood pressure of less than 90 
mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.

The Veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to a 
heart condition or hypertension.  At his separation 
examination in July 1968, the Veteran's blood pressure was 
130/70.  He was deemed to be qualified for separation.

An April 2000 VA treatment record notes that the Veteran's 
blood pressure was controlled without medications.  The 
problem list notes that blood pressure was borderline.  
Subsequently in April 2000 the Veteran was started on 
medication for hypertension.

A stress test in March 2002 suggested ischemia.  The test was 
limited due to the Veteran's shortness of breath.

At his June 2007 hearing, the Veteran testified that he was 
diagnosed with hypertension in 1997 or 1998.  He maintained 
that his respiratory conditions aggravated his hypertension.  
He noted that he had more of a breathing issue than actual 
damage to the heart muscle.

The Veteran underwent a VA heart examination in September 
2009.  He reported that he had not been diagnosed with a 
heart condition and denied a history of heart attack.  The 
examiner noted that stress testing in March 2003 had revealed 
normal findings.  The Veteran denied history of trauma, 
congestive heard disease, rheumatic heart disease, 
hypertensive heart disease, endocarditis, pericarditis and 
use of continuous medication.  He also denied a history of 
syncope, fatigue, angina, and dizziness.  He endorsed dyspnea 
on mild exertion.  On examination, heart sounds were normal 
and rhythm was regular.  There were no clicks or rubs.  Heart 
size was normal.  There was no pericardial effusion noted.  
Pulse/tissue Doppler pattern was suggestive of diastolic 
dysfunction consisting of impaired relaxation pattern.  The 
examiner concluded that there were no objective of diagnostic 
findings of a heart condition.  With respect to hypertension, 
the examiner opined that hypertension was not etiologically 
related to, caused by, a result of, or worsened beyond normal 
progression by the in-service sinusitis, viral pneumonia, or 
bronchitis.  She stated that the medical literature did not 
show that sinusitis, viral pneumonia, or bronchitis were 
etiologically related to hypertension, caused hypertension, 
or worsened hypertension beyond normal progression.  She 
noted that they were not risk factors for hypertension, and 
that it was diagnosed many years following release from 
service.  She further pointed out that hypertension had not 
worsened since its onset.  

The Veteran also underwent a VA hypertension examination in 
September 2009.  He related that hypertension had its onset 
in the 1990s.  The examiner noted that the course of 
hypertension since onset was stable, and that medication was 
used for control.  Following examination, the diagnosis was 
hypertension.  The examiner opined that hypertension was not 
etiologically related to, caused by, a result of, or worsened 
beyond normal progression by the in-service sinusitis, viral 
pneumonia, or bronchitis.  She stated that the medical 
literature did not show that sinusitis, viral pneumonia, or 
bronchitis were etiologically related to hypertension, caused 
hypertension, or worsened hypertension beyond normal 
progression.  She noted that they were not risk factors for 
hypertension, and that it was diagnosed many years following 
release from service.  She further pointed out that the 
Veteran's hypertension had not worsened since its onset.  

Upon review of the record pertaining to this claim, the Board 
has concluded that service connection is not warranted for a 
heart condition.  The record is completely negative for a 
heart condition.  The 2009 VA examiner conducted a full 
examination and determined that there were no objective 
diagnostic findings of a heart condition.  Moreover, the 
Veteran has testified that he had more of a breathing issue 
than actual damage to the heart muscle.  In summary, there is 
no evidence of a definitive diagnosis of a heart condition.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service 
connection for a heart condition is denied.

The Board has also determined that service connection for 
hypertension is not warranted on a direct basis.  In this 
regard, the Board notes that the Veteran's service treatment 
records are completely negative for any diagnosis, complaint, 
or abnormal finding pertaining to his heart and vascular 
system.  Blood pressures were taken during service, and 
hypertension was not assessed at any time.  Moreover, the 
Veteran has testified that he was not diagnosed with 
hypertension until 1997 or 1998, and that hypertension has 
been aggravated by breathing issues.

For purposes of establishing secondary service connection, 
there is post-service medical evidence of sinusitis for which 
the Veteran is in receipt of service connection.  As a 
consequence of this decision, service connection is now also 
in effect for bronchitis and COPD.  However, review of the 
record leads the Board to  conclude that service connection 
is also not warranted on a secondary basis.  The December 
2009 VA examiner concluded that hypertension was neither 
caused nor aggravated by the Veteran's respiratory 
conditions.  She provided a reasoned opinion, based on 
complete review of the record, interview, and examination.  
In assigning high probative value to this opinion, the Board 
notes that the examiner had the claims file for review, 
specifically discussed evidence contained in the claims file, 
obtained a history from the Veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
they misstated any relevant fact.  The Board thus finds the 
VA examiners' opinions to be of greater probative value than 
the Veteran's unsupported assertions.  Accordingly, service 
connection on a secondary basis must be denied.

The Board has considered the Veteran's statements and 
acknowledges that he is competent to diagnose and report on 
simple conditions.  It finds, however, that the Veteran is 
not competent to state whether any alleged complaints in 
service or in the years thereafter were in fact diagnosable 
as hypertension, or whether his current hypertension was 
caused or aggravated by his service-connected sinusitis.  See 
Jandreau.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the instant appeal.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert.




ORDER

Entitlement to service connection for bronchitis is granted.

Entitlement to service connection for COPD is granted.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for hypertension is denied.


REMAND

	Service Connection for Sleep Apnea

On VA examination in September 2009, the examiner noted that 
obstructive sleep apnea had been diagnosed by VA in 2001.  
Following physical examination, she opined that sleep apnea 
was not etiologically related to, caused by, a result of, or 
worsened beyond normal progression by the in-service 
sinusitis, viral pneumonia, or bronchitis.  However, the 
Board has granted service connection for chronic bronchitis 
and COPD.  In light of the Veteran's testimony that he was 
told that his sleep apnea was related to his "respiratory 
condition," the Board has determined that an additional 
examination to address the etiology of sleep apnea is 
warranted.

	Increased Rating for Sinusitis

On VA examination in December 2002, the Veteran reported that 
he had undergone sinus irrigation but no surgery.  He stated 
that he had nearly constant postnasal drip that resulted in 
fullness and clogging of his ears.  He noted that he took 
antibiotics three to four times per year, either for 
bronchial congestion or sinusitis.  He did not complain of 
nasal congestion at the time of the examination.  Physical 
examination revealed bilateral nasal spurs with mild nasal 
septal deviation.  There was no pus, polyp, or blood evident.  
The nasal airways were patent.  

In November 2007, the Board determined that the December 2002 
VA examination report did not include a discussion of the 
factors considered in evaluating sinusitis.  In that regard, 
the Board observes that the Veteran's sinusitis is evaluated 
pursuant to Diagnostic Code 6513, which provides for ratings 
under the General Rating Formula for Sinusitis.  Under this 
formula, a 10 percent rating is assigned for one to two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is assigned for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
According to the accompanying note for this formula, an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2009).  

On VA examination in September 2009, the Veteran stated that 
his sinusitis had progressively worsened.  The Veteran 
endorsed nonincapacitating episodes, noting that they were 
nearly constant and consisted of purulent nasal discharge, 
headaches, sinus pain, and tenderness.  He noted that his 
headaches were at least monthly but less than weekly.  He 
endorsed constant breathing difficulty and hoarseness.  X-
rays revealed that the sinuses were of normal density.  There 
was no evidence of fluid levels.  The mucosal walls and bony 
structures were within normal limits.  The diagnoses were 
chronic sinusitis and allergic rhinitis.  

The Board notes that while the Veteran reported near constant 
episodes of sinusitis, he also stated that he had headaches 
less than weekly.  The examiner did not provide a discussion 
of whether these reported episodes included the symptoms that 
might support a higher evaluation for this disability.  
Moreover, while the examiner indicated that there was no 
history of incapacitating episodes, the record does reflect 
that over the years, antibiotics and steroids have been 
prescribed in effort to control the Veteran's symptoms.  
There must be a discussion of whether there have been 
episodes of sinusitis that require prolonged antibiotic 
treatment and care from a physician.  

Finally, the Board notes that X-rays taken in conjunction 
with the September 2009 examination revealed normal sinuses.  
However, the record also contains a July 2007 statement from 
a private provider in which he describes the findings of a 
June 2007 head CT that revealed complete ossification of the 
right maxillary antrum and minimal mucosal thickening of the 
left maxilla.  It is unclear whether the September 2009 
examiner reviewed those findings, and whether they should be 
reconciled with the later findings of normal sinuses.  
Accordingly, clarification of this question is necessary.

In light of the above discussion, the Board has determined 
that additional action is necessary.  Accordingly, the case 
is REMANDED for the following:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his sleep apnea.  Following review of the 
claims file and examination of the 
Veteran, the examiner should indicate 
whether the Veteran suffers from sleep 
apnea.  If sleep apnea is diagnosed, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the claimed sleep apnea is related 
(either caused or aggravated) to the 
Veteran's service-connected sinusitis, 
chronic bronchitis, or COPD.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Return the claims folder to the 
provider who examined the Veteran in 
September 2009.  The examiner should be 
requested to clarify whether the Veteran 
has been prescribed antibiotics in recent 
years, and if so, the number of times he 
has been prescribed such medication and 
the duration of such prescription.  The 
examiner should also specifically 
indicate the extent and severity of any 
nonincapacitating episodes of sinusitis 
and discuss the symptoms that occur 
during those episodes.  

3.  If the August 2007 examiner is 
unavailable to clarify the record, the 
Veteran should be afforded an additional 
VA examination to determine the nature 
and extent of the service-connected 
sinusitis.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case. 

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  When the above development has been 
completed, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental Statement of the Case and 
afford the Veteran and his representative 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


